An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joshue Villalta on 3/17/2021.
The application has been amended as follows: 
IN THE CLAIMS:
1)	Claim 1. 	A heliostat for tracking the sun, the heliostat comprising:
a frame comprising a plurality of leg members;
an optical assembly configured to hang from the frame between the leg members of the frame, wherein the optical assembly comprises concrete;
a plurality of wires configured to connect the optical assembly to the frame and to suspend the optical assembly from the frame; and
a plurality of actuators configured to change the orientation of the optical assembly via the plurality of wires, the plurality of actuators configured to reel in and reel out the plurality of wires via at least one wire guide in the optical assembly, wherein first actuator of the plurality of actuators is configured to rotate the optical assembly about a first horizontal axis, and a second actuator of the plurality of actuators is configured to rotate the optical assembly about a second horizontal axis perpendicular to the first horizontal axis.
2)	Claim 6, line 1, ‘claim 5’ is replaced by –claim 1—
3)	Claim 7, line 1, ‘claim 5’ is replaced by –claim 1—
4)	Claim 17.       A heliostat comprising:
a tripod frame; 
an optical assembly suspended from the tripod frame by a plurality of wires connected to the frame, wherein the optical assembly is configured to rotate relative to the tripod frame; 
a plurality of actuators configured to change the orientation of the optical assembly to track the sun, the plurality of actuators configured to reel in and reel out the plurality of wires via at least one wire guide in the optical assembly, wherein first actuator of the plurality of actuators is configured to rotate the optical assembly about a first horizontal axis, and a second actuator of the plurality of actuators is configured to rotate the optical assembly about a second horizontal axis perpendicular to the first horizontal axis. 

   5)	Claims 5 and 8-9 are cancelled. 

Allowable Subject Matter
2)	Claims 1-4, 6-7 and 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
A heliostat comprising: a plurality of wires to suspend an optical assembly; and plurality of tracking actuators reel in and out the wires and also rotate the optical assembly about a horizontal axis and an axis perpendicular to the horizontal axis. 


Conclusion
3)	The prior art does not disclose the subject matter of the claimed invention in a self-ballast heliostat with suspended mirror assembly as it claimed. 	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKHIL P MASHRUWALA whose telephone number is (571)270-3519.  The examiner can normally be reached on Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information 

/NIKHIL P MASHRUWALA/Examiner, Art Unit 3762                                                                                                                                                                                                         
March 26, 2021

/DAVID J LAUX/Primary Examiner, Art Unit 3762